Dismissed and Opinion Filed October 23, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01395-CV

        ADVANTAGE CLAIMS RECOVERY GROUP, INC., Appellant
                                   V.
  ADVANCED PAIN CARE, M.D., S.C., ADVANCED CHIROPRACTIC CARE, S.C.,
   ADVANCED PAIN AND REHAB, M.D., S.C., CARE MEDICAL OFFICE, S.C.,
    AVANZADO QUIROPRACTICO (AKA CAWLEY CHIROPRACTIC), S.C.,
 ADVANCED ANESTHESIA CARE M.D., S.C., AND BARRY S. RING, M.D., Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-04033

                            MEMORANDUM OPINION
                    Before Justices Bridges, Molberg, and Partida-Kipness
                                 Opinion by Justice Molberg

       This appeal was abated January 12, 2015 due to appellant filing for bankruptcy and was

reinstated April 16, 2019 after we learned the bankruptcy case had been closed since May 2017.

Although we informed counsel of record that the appeal would be dismissed for want of

prosecution unless any party gave cause as to why it should not be dismissed, no party has given

cause and no effort to prosecute this appeal has occurred since the appeal was reinstated.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(b).



                                                /Ken Molberg//
                                                KEN MOLBERG
                                                JUSTICE

141395f.p05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ADVANTAGE CLAIMS RECOVERY                          On Appeal from the 192nd Judicial District
 GROUP, INC., Appellant                             Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-12-04033.
 No. 05-14-01395-CV         V.                      Opinion delivered by Justice Molberg,
                                                    Justices Bridges and Partida-Kipness
 ADVANCED PAIN CARE, M.D., S.C.,                    participating.
 ADVANCED CHIROPRACTIC CARE,
 S.C., ADVANCED PAIN AND REHAB
 M.D., S.C., CARE MEDICAL OFFICE,
 S.C., AVANZADO QUIROPRACTICO
 (AKA CAWLEY CHIROPRACTIC), S.C.,
 ADVANCED ANESTHESIA CARE M.D.,
 S.C., BARRY S. RING, M.D., Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       We ORDER that appellees Advanced Pain Care, M.D., S.C., Advanced Chiropractic Care,
S.C., Advanced Pain and Rehab M.D., S.C., Care Medical Office, S.C., Avanzado Quiropractico
(aka Cawley Chiropractic), S.C., Advanced Anesthesia Care M.D., S.C., and Barry S. Ring, M.D.
recover their costs, if any, of this appeal from appellant Advantage Claims Recovery Group, Inc.


Judgment entered this day 23rd of October 2019.




                                              –2–